Citation Nr: 1735248	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to lumbosacral strain.

2.  Entitlement to a rating greater than 10 percent prior to February 28, 2012, and greater than 20 percent from February 28, 2012 for left knee degenerative joint disease with anterior cruciate ligament tear. 

3.  Entitlement to a rating greater than 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army from January 1969 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Although the Veteran was scheduled for a videoconference hearing before the Board, in May 2017 he notified the Board of his desire to cancel his request for a hearing.  As such, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The Board notes that the Veteran has filed a notice of disagreement at the RO concerning the issue of a rating greater than 40 percent for paralytic equinovarus deformity, left foot, postoperative, with malunion of pantalar arthrodesis, left ankle and amputation of all toes and left peroneal nerve neuropathy, as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  In this case, the RO is currently in the process of adjudicating the appeal.  As such, no action will be taken by the Board at this time, and this issue presently before the RO will be the subject of a later Board decision, if ultimately necessary.


FINDINGS OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for entitlement a rating greater than 10 percent prior to February 28, 2012, and greater than 20 percent from February 28, 2012 for left knee degenerative joint disease with anterior cruciate ligament tear have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for entitlement to a rating greater than 10 percent for lumbosacral strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In May 2017, the appellant submitted an email statement stating that he wished to cancel his hearing and withdraw his appeal, and this was sent through his representative to the Board.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed as to the issue of entitlement to service connection for peripheral neuropathy of the left lower extremity.

The appeal is dismissed as to the issue of entitlement to a rating greater than 10 percent prior to February 28, 2012, and greater than 20 percent from February 28, 2012 for left knee degenerative joint disease with anterior cruciate ligament tear.

The appeal is dismissed as to the issue of entitlement to a rating greater than 10 percent for lumbosacral strain.  



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


